Title: James Madison to D’Alembert Thorntone, 7 March 1834
From: Madison, James
To: Thorntone, D’Alembert


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Mar. 7. 1834
                            
                        
                        private 
                        
                        I have recd. your two letters; the last dated the 25th. Ult: The Topics they embrace are important; But I
                            must leave to others the attention they may merit. I am now entering my 84th. year, with a prolonged indisposition added
                            to its infirmities; an apology, which I am sure, you will accept, for limiting myself to the thanks due for your friendly
                            communications, and an offer of my good wishes for your continued health and a happy old age.
                        
                            
                                
                            
                        
                    